POLLEY, P. J.
This action was brought to recover on a policy of life insurance. The policy was issued on the 19th day of May, 1919. The annual premium of $27.40 was paid when the policy was issued. The second annual premium was not paid, but on the 28th day of April, 1920, one J. L. Ritter, on behalf of the insured, gave to the defendant his promissory note for the amount of the annual premium on the said policy, payable on the 1st day of November, 1920, in consideration for which note defendant waived the forfeiture clause contained in said policy. The note was not paid when due, nor at all, and after said date, to wit, on the 24th day of March, 1921, the insured died. The beneficiary claims that the note was accepted in lieu of a 3'ear’s premium, and that the policy was in force at the time of the death of the insured ; while on the other hand the defendant contends that, inasmuch as the note was not paid when due, the policy lapsed on that date, and' that there was no further liability on the part of the defendant.
The note involved in this case is in all respects, except as to *573dates and amount, similar to the note involved in Ritter v. American Life Ins. Co., 48 S. D. 571, 203 N. W. 303, recently decided by this court, and for the reasons stated in that case we hold that the second year’s premium was paid by the acceptance of the said note, and that the policy was in force at the time of the death of the insured.
The judgment appealed ironn is affirmed.